             Case 1:13-cv-09195-LAP Document 235
                                             234 Filed 08/28/20 Page 1 of 2




                                                                                                      Liviu Vogel, Member
                                                                                            T: 646.843.1909 | F: 646.843.1910
                                                                                                    lvogel@salonmarrow.com
                                                                August 28, 2020
VIA ECF

The Honorable Loretta A. Preska          Counsel’s request to file the below exhibits
United States District Court             under seal is granted. SO ORDERED.
Southern District of New York
Daniel Patrick Moynihan United States Courthouse                            8/28/2020
500 Pearl Street
New York, NY 10007

Re: Peterson, et al. v. Islamic Republic of Iran, et al., No. 13-cv-9195 (LAP)

Dear Judge Preska:

We are co-counsel to the Plaintiffs and write to request permission to file certain exhibits
annexed to the Vogel Declaration in support of the Plaintiffs’ Motion for Summary Judgment
and Preliminary Injunction (ECF No. 233) under seal. The Defendants have designated material
to be redacted from 26 exhibits based upon protective orders that governed filings in Peterson v.
Iran, S.D.N.Y Case No. 10-cv-4518 (“Peterson I”),1 an order issued on August 4, 2017 by this
Court in Peterson I approving certain redactions, a copy of which is submitted as Exhibit A (the
“Peterson I Redaction Order”), and an order issued on October 18, 2017 by the Second Circuit
Court of Appeals in Peterson v. Iran, Case No. 15-0690, approving certain redactions, a copy of
which is submitted herewith as Exhibit B (the “Peterson II Redaction Order”).

The following exhibits have been redacted in part by the Defendants and filed in redacted form
on the ECF docket in this case at the corresponding document numbers listed below:

EXHIBIT           ECF NO.
13                233-13
14                233-14
16                233-16
17                233-17
39                233-39
41                233-41
44                233-44
45                233-45
46                233-46

1
 Protective Order entered June 11, 2008 in Peterson v. Iran, D.D.C. Case No. 01-2094(RCL); Sealing Order entered
June 8, 2010 in Peterson I; and Stipulated Protective Order Governing the Production of Confidential Materials
entered July 10, 2013 in Peterson I, copies of which are submitted herewith as Exhibits C, D and E, respectively.

               SALON MARROW DYCKMAN NEWMAN & BROUDY, LLC – 10 EAST 40TH STREET, NEW YORK, NEW YORK 10016
                                        T – 646‐843‐1909 F – 646‐843‐1910
    297469
          Case 1:13-cv-09195-LAP Document 235
                                          234 Filed 08/28/20 Page 2 of 2




The Honorable Loretta A. Preska
August 28, 2020
Page 2


47              233-47
48              233-48
49              233-49
50              233-50
51              233-51
52              233-52
53              233-53
54              233-54
55              233-55
57              233-57
63              233-63 and 233-64
66              233-67 and 233-68
69              233-71
71              233-73
72              233-74
75              233-75
81              233-83

Redacted and un-redacted copies of the above-listed exhibits will be submitted for Your Honor’s
review via an FTP link in an email to PreskaNYSDChambers@nysd.uscourts.gov.

For 24 of the 26 exhibits, the documents were already the subject of either the Peterson I
Redaction Order or the Peterson II Redaction Order, both of which directed that the documents
be largely unsealed but permitted certain redactions identified by this Court or the Second
Circuit, primarily for third-party financial information and personal identifying information that
Defendants contend are potentially subject to foreign privacy laws. Because this Court and/or
the Second Circuit has already approved redactions for those 24 documents, Defendants submit
that the Court should permit the filing of similarly redacted versions of those documents here.
The remaining two documents (Exhibits 49 and 81) have been redacted solely to remove
personal identifying information Defendants contend is potentially subject to foreign privacy
laws, consistent with the guidance set forth in those orders.

                                                     Respectfully,

                                                     /s/ Liviu Vogel


CC:      All counsel (via ECF)

Attachments: Exhibits A-E

297469
